Title: Thomas Jefferson’s Notes on a Cabinet Meeting, 6 May 1793
From: Jefferson, Thomas
To: 



[Philadelphia] May 6. [1793] written

Apr. 18. The President sends a set of Questions to be considered & calls a meeting. tho those sent me were in his own hand writing, yet it was palpable from the style, their ingenious tissu & suite that they were not the President’s, that they were raised upon a prepared chain of argument, in short that the language was Hamilton’s, and the doubts his alone. they led to a declaration of the Executive that our treaty with France is void. E.R. the next day tells me, that the day before the date of these questions, Hamilton went with him thro’ the whole chain of reasoning of which these questions are the skeleton, & that he recognised them the moment he saw them.
We met. the 1st question whether we should receive the French minister Genest was proposed, & we agreed unanimously that he should be received, Hamilton at the same time expressing his great regret that any incident had happd which should oblige us to recognize the government, the next question was whether he shd be received absolutely, or with qualifications, here H. took

up the whole subject, and went through it in the order in which the questions sketch it. see the chain of his reasoning in my opinion of Apr. 28. Knox subscribed at once to H’s opinion that we ought to declare the treaty void, acknoleging at the same time, like a fool as he is, that he knew nothing about it. I was clear it remained valid. E.R. declared himself of the same opinion, but on H’s undertaking to present to him the authority in Vattel (which we had not present) & to prove to him that, if the authority was admitted, the treaty might be declared void, E.R. agreed to take further time to consider. it was adjourned. we determd Unanimly the last qu. that Congress shd nt be called. there havg been an intimation by E.R. that in so great a question he shd chuse to give a written opinion, & this being approvd by the Pres. I gave in mine Apr. 28. H. gave in his. I believe Knox’s was never thought worth offering or asking for. E.R. gave his May 6. concurring with mine. The Presidt told me the same day he had never had a doubt about the validity of the treaty: but that since a question had been suggested he thought it ought to be considered. that this being done, I might now issue Passports to sea vessels in the form prescribed by the French treaty. I had for a week past only issd the Dutch form; to have issd the French wd have been presupposing the treaty to be in existence. the Presidt suggested that he thought it wd be as well that nothing should be sd of such a question havg been under consideration.
